DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive in view of the claim amendments and, therefore, the finality of that action is withdrawn. 
Response to Arguments
Applicant’s arguments, see pages 3-6, filed on March 5, 2021, with respect to unpatentability over the prior art combination of Mayo, Jr. et al. and Abernathy et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see page 6, filed on March 5, 2021, with respect to unpatentability over the prior art combination of Mayo, Jr. et al., Abernathy et al., and Baumgartner et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 3, 4, and 9 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 4, and 9 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 

The prior art of record, taken alone or in combination, does not teach or suggest a waterwheel suspending device as recited by independent claim 1, comprising: 
a holding body which includes a fitting portion that is fitted in a state of actual direct contact with a joining element and has a recess that is not penetrated in order to maintain an end portion of the relevant suspension main body horizontally. 
Dependent claims 3, 4, and 9 are considered allowable due to their respective dependence on allowed independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571)272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/PEDRO J CUEVAS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        March 12, 20211